department of the treasury internal_revenue_service washington d c tax exempt and government entities mar uniform issue list se cs legend taxpayer a amount a gai bank b i company c sing ened company d a plan x - qo dear in letters dated date and date your authorized representative requested on your behalf a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a was a participant in plan x a plan qualified within the meaning of sec_401 of the internal_revenue_code which contains a code sec_401 k arrangement on or about august taxpayer a received and signed paperwork from bank b the administrator of plan x on which she indicated that she wished to receive a distribution of her plan x account and on which she indicated that she wanted of her account transferred by means of a direct_rollover to company c on or about august bank b received taxpayer a's august paperwork on or about august i bank b advised taxpayer a that her paperwork was outdated and that she would have fo resubmit correct paperwork on or about september bank b received paperwork from taxpayer a dated september in which taxpayer a requested a distribution of her plan x account but which did not request that said distribution be directly transferred or directly rofled over into a sec_403 contract held with company c bank b issued a check dated september balance less to taxpayer a in the amount of her plan x account -_ withholding for federal income taxes documentation submitted with your ruling_request includes a form dated august signed by taxpayer a and co-signed by a representative of company c on which taxpayer a requests that the plan x distribution to be received by her from bank b be directly rolled over into an annuity_contract issued by company c on or about september taxpayer a is an employee of a time after the storm worked in emergency cooperation with local authorities and rescue squads preventing struck taxpayer a's area of residence company and before the storm and for some or other obvious dangers the week generally taxpayer a reviews and sorts her mail daily however during the week of september struck taxpayer a's area she did not check her mail but rather bundled all important documents and ordinary mail in random order in upstairs rooms of her home for protection against rising water levels as a result taxpayer a did not notice a bank b envelope or realize that she had received a check from bank b subsequent to the passing of taxpayer a began a struggle to limit further damage to her properties and to participate in rescue squad assistance utilities were destroyed and on november taxpayer a discovered the bank b check in amount a and for the first time discovered a letter informing taxpayer a that her attempted rollover transaction failed because the form which taxpayer a had completed on or about september did not indicate that taxpayer a wanted her plan x distribution rofled over into a code sec_403 contract with company c after many discussions with bank b taxpayer a then placed amount a in an ira account with company d on december based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount a because the failure to waive such requirement would be a hardship and against equity or good conscience with respect to your request to waive to day rollover requirement sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed out of an employees’ trust described in sec_401 a that is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is‘ part provides that if the distributee of any eligible rollover distribution- i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified sec_401 of the code provides that for purposes of code sec_401 a the term eligible_retirement_plan has the meaning given such term by sec_402 with an exception not pertinent to this ruling_request thus a direct transfer defined in code sec_401 may be made into an ira sec_1_401_a_31_-1 of the income_tax regulations question and answer-5 provides in relevant part that a direct_rollover described in code sec_401 a is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities thus for example the consent and requirements of code sec_401 a a and apply to transactions described in code sec_401 a code sec_402 provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the goth day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign nay ‘ country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information submitted with respect to this ruling_request indicates that taxpayer a attempted to roll over by means of a direct trustee to trustee transfer her plan x account balance into a code sec_403 contract however because of a series of events including but not limited to taxpayer a's initially completing an obsolete form taxpayer a’s completing the correct form but in an inappropriate manner hurricane isabel's striking taxpayer a's area of residence taxpayer a's being involved with hurricane isabel cleanup activities and taxpayer a's inadvertently stacking mail bearing on her plan x distribution from bank b with other less important mail taxpayer a did not accomplish said direct_rollover instead she received a check in the amount of amount a which she did not timely roll over into a code sec_403 arrangement therefore pursuant to sec_402 of the code the service hereby waives the day rollover requirement with respect to the distribution of amount a from taxpayer a's plan x thus taxpayer a's contributing her plan x distribution amount a into an ira with company d on or about december which satisfied the requirement of code sec_402 provided all other requirements of sec_402 of the code except the 60-day requirement were met with respect to such contribution said contribution of amount a into said company d ira will be considered a rollover_contribution within the meaning of sec_402 of the code is deemed to have been a timely rollover no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this fetter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t3 led aa a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
